Citation Nr: 0815326	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-06 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a lower back 
condition.

3. Entitlement to service connection for hypertension, to 
include as secondary to chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to January 
1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the veteran's claims of 
service connection for tinnitus, a lower back condition, and 
hypertension.  The veteran perfected a timely appeal of these 
determinations to the Board.

In March 2008, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The issue of entitlement to service connection for a lower 
back condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Tinnitus was not incurred in or caused by service.

2. Hypertension was not incurred in service or within one 
year of service, and was not caused or aggravated by COPD.




CONCLUSIONS OF LAW

1. Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2. Hypertension was not incurred or aggravated by either 
service or a service-connected condition.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.110, 
3.159(c)(4), 3.303, 3.307, 3.309(a), 4.104, Diagnostic Code 
7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a June 2004 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
the claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, post-service private medical 
treatment records, VA medical treatment records, VA ear and 
audiology examinations, the veteran's testimony at his March 
2008 hearing, and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for tinnitus and hypertension, including as secondary to his 
service-connected COPD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

In addition, for certain chronic diseases, such as 
hypertension, a presumption of service connection arises if 
the disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service; the 
presumptive period for hypertension is one year.  38 C.F.R. 
§ 3.307, 3.309(a).

To be manifested to a degree of 10 percent, hypertension must 
be manifested by diastolic pressure predominantly 100 or 
more, or systolic pressure predominately 160 or more, or 
minimum evaluation for an individual with a history of 
diastolic pressure predominately 100 or more who requires 
continuous medication for control.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.

A. Tinnitus

Service medical records during the veteran's period of active 
duty do not indicate any diagnoses of or treatment for 
tinnitus.  In-service audiological examinations indicate that 
the veteran's hearing was essentially normal in September 
1978, and that, through 1978 and 1979, the veteran was tested 
as having substantial hearing loss.  January 1982 and 
December 1982 service audiograms again showed essentially 
normal hearing.

Also, service medical records reflect numerous complaints of 
ear problems, including the following: otitis media in July 
1983; external otitis in 1983, resulting in ruptured right 
ear drum; perforated tympanic membrane (TM); complaints of 
ears being stopped up in February 1986, with a diagnosis of 
eustachian tube dysfunction; blocked eustachian tube in 
October 1986; and serous otitis in the left ear in July 1987.  
In August 1987, it was noted that the veteran was seen with a 
history of ear pain and decreased hearing, which had been 
present for the past few days, and that he denied any 
significant problem with these symptoms in the past.  At that 
time, examination revealed a severe bilateral externa otitis 
with almost complete occlusions of his external auditory 
canals.  Later in August 1987, it was noted that his externa 
otitis had markedly improved, that he had related a new 
history of recurrent plugging of his ears which had been 
ongoing once or twice per month for the past several months.  
Tympanograms revealed eustachian tube dysfunction in his 
right ear.  September 1987 records show external ear 
infection, times three days.  October 1987 records show that 
the veteran was again complained of ear pressure and the 
sensation of popping, which had been going on for the past 
three or four days, and examination revealed dry wax in both 
external auditory canals, the wax was removed, and 
tympanograms were again done which revealed persistent 
eustachian tube problems.  The examiner recommended bilateral 
myringotomies with tube replacement.

On November 1987 separation examination, the veteran was 
noted to have had an abnormal evaluation of the ears, with 
mild irregularity in external canals both ears noted, cerumen 
build up bilaterally, and ears were noted to be flushed.  No 
hearing loss was noted on audiological examination.  On 
November 1987 report of medical history, the veteran reported 
that he had had ear trouble, explaining that this ears would 
not clear and became infected monthly, that he needed tubes 
placed in ears, which he was supposed to receive.

Service medical records dated after the veteran's period of 
service indicate that the veteran experienced noise levels 
greater than 84 dba on a routine basis, and the veteran was 
noted to be placed on hearing conservation program.  Service 
audiological examinations dated in September 1995, August 
1996, October 1997, May 1998, and August 2000 indicate that 
the veteran had exposure to hazardous noise, was on a hearing 
conservation program, and that annual audiograms were 
accomplished without standard threshold shift.  March 1999 
audiogram was noted to have an inaccurate result, which was 
noted to be system error.  A September 2002 memorandum 
indicates that April 2002 hearing test showed a significant 
threshold shift compared to the veteran's reference 
audiogram.

Private medical treatment records dated from January 1989 to 
February 2004 do not indicate any complaints of or treatment 
for tinnitus. 

The veteran was provided a VA ear examination in October 
2005.  The veteran then reported working around loud jet 
engines as an aircraft electrician on F15s and stated that, 
while he was service in the 1980s, he had perforation in both 
eardrums and was treated with antibiotics, and, at one time, 
ear ventilation tubes were recommended by a private 
physician.  The veteran reported that he had recurrent otitis 
media requiring antibiotics 2-3 times a year, that he also 
had chronic intermittent external otitis, that he flushed his 
ears frequently, at least 2-3 times a week, and that he 
intermittently had external otitis in both ears, which had 
been recurring over many years dating back to the 1980s.  It 
was noted that the veteran's records were reviewed and that 
his audiograms showed fluctuations in his hearing with some 
hearing tests showing significant hearing loss while others 
were normal.  It was noted that the most recent examination 
was in 2002 and at that time it veteran basically had normal 
hearing with only a 20 decibel hearing loss in one of the 
higher frequencies in one ear, but basically hearing was 
within normal limits.  Ear, nose, and throat (ENT) 
examination revealed the ear canals to be injected with some 
crusty debris of both eardrums.  The veteran was diagnosed as 
having chronic recurrent bouts of external otitis 
intermittently over about 20 years, with a history of 
recurring episodes of otitis media dating back to the 1980s, 
requiring antibiotic therapy.  It was also noted that he had 
a history of radical shifts in his hearing with documentation 
of hearing loss on some hearing tests and other hearing tests 
being normal.  It was noted that the veteran's most recent 
hearing test in 2002 was very close to being normal except 
for a slight hearing loss high frequency in one ear.  It was 
also noted that he had a history of perforations of the 
eardrums according to his history, but not documented in his 
records, dating back to the 1980s.  It was furthermore noted 
that the veteran had had constant tinnitus for about 15 
years.  The VA examiner opined that it was at least as likely 
as not that the veteran had had recurrent bouts of external 
otitis, dating back to his military career, and that he had 
recurrent bouts of otitis medium, dating back to his military 
career, and that the had constant tinnitus in both ears 
dating back to his military career.  It was noted that, 
although he had a history of some intermittent hearing loss, 
it was not currently present on his most recent hearing test.

The veteran was provided a VA audiological test in November 
2005.  On examination, the veteran noted that he did not 
perceive a loss of hearing, but it was aggravated by 
tinnitus, that he a history of unprotected and protected 
exposure to hazardous military and civilian noise, and that 
he experienced mild to severe bilateral, constant, tonal 
tinnitus, which he attributed to exposure to military noise, 
and which was an annoyance for him and interfered with 
communication and sleep.  On testing, it was noted that 
hearing acuity was normal in both ears, and that speech 
recognition was excellent in both ears.  After reviewing the 
claims folder, in a June 2007 addendum, the VA audiologist 
opined that, as the veteran indicated normal hearing 
bilaterally 19 years post military separation, due to the 
absence of acoustic damage, it was the audiologist's opinion 
that it was not at least as likely as not that the veteran's 
hearing loss and tinnitus were related to his military 
service. 

A private medical examination dated in March 2008 indicates 
that the veteran complained of tinnitus and reported the 
following: that his tinnitus was a duration of years, that 
his tinnitus was ringing, that both ears were involved, that 
it was always associated with noise frequency, that there was 
no external change, that there was interference all the time 
all day, and that there was sleep interference.  On 
examination of the ear, the external ear showed pinna without 
erythema, external auditory canal inflammation, erythema, and 
stenosis.  Middle ear showed right TM intact, left TM intact 
with no effusion, that he was negative for pressure-
equalization tubes and negative for TM perforation or foreign 
bodies, and that an audiogram was not done.  The veteran was 
diagnosed as having sensorial neural hearing loss, not 
otherwise specified, chronic otitis externa, not otherwise 
specified, and tinnitus, unspecified. 

At his Board hearing in March 2008, the veteran testified 
that he had been exposed to loud noise during service, that 
he had had tinnitus during service, and that he thought the 
ringing in his ears was normal until recently.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for tinnitus.

The Board acknowledges that service medical records reflect 
that the veteran was exposed to noise in-service and had 
abnormal audiology examinations in 1978 and 1979, which 
indicated hearing impairment.  The Board also acknowledges 
that the veteran had several ear conditions in service.  The 
Board furthermore acknowledges that the veteran is competent 
to determine whether he had ringing in his ears during his 
period of service.

However, the Board does not find the veteran's assertions 
that he experienced tinnitus that began in service and 
continued after service to be credible.  The veteran's 
service medical records during his period of service document 
frequent treatment for complaints of problems related to the 
veteran's ears, including the following: otitis media; 
external otitis resulting in ruptured right ear drum; 
perforated TM; ears being stopped up, with a diagnosis of 
eustachian tube dysfunction; blocked eustachian tube; serous 
otitis; acute ear pain and decreased hearing, with a 
diagnosis of severe bilateral externa otitis with almost 
complete occlusions of his external auditory canals; 
eustachian tube dysfunction in his right ear; external ear 
infection; and complaints of ear pressure and the sensation 
of popping, with dry wax in both external auditory canals and 
persistent eustachian tube problems.  Also, the post-service 
medical record reflects annual audiological examinations 
between 1995 and 2002, which include discussion of the 
veteran's involvement with the hearing conservation program.  
However, despite these extensive treatment records for 
audiological and ear treatment for numerous complaints and 
issues related to the veteran's hearing and ears, these 
records are completely negative any complaints or diagnoses 
of tinnitus or ringing in the ears.  The veteran's private 
treatment records from January 1989 to February 2004 likewise 
do not reflect any complaints of tinnitus.

The Board recognizes the veteran's assertions that he thought 
such ringing in the ears was normal, and that that was why he 
did not report it on examinations.  However, considering the 
veteran's descriptions of his tinnitus on November 2005 VA 
audiological examination and March 2008 private examination, 
which included that he experienced mild to severe bilateral, 
constant, tonal tinnitus on a daily basis that he attributed 
to exposure to military noise, which was an annoyance for him 
and interfered with communication and sleep, the Board finds 
that such symptoms likely would have been reported at some 
point in the veteran's medical records, given the extensive 
and frequent in-service treatment for numerous complaints and 
problems involving the veteran's ears and hearing between 
September 1978 and February 2002. 

The Board notes that there are two VA medical opinions of 
record regarding the relationship between tinnitus and the 
veteran's period of service, and that such opinions are 
inconsistent.  The October 2005 VA ear examiner opined that 
it was at least as likely as not that the veteran had had 
constant tinnitus in both ears dating back to his military 
career.  The November 2005 VA audiological examiner opined, 
in a June 2007 addendum, that, as the veteran indicated 
normal hearing bilaterally 19 years post military separation, 
due to the absence of acoustic damage, that it was not at 
least as likely as not that the veteran's hearing loss and 
tinnitus were related to his military service.

The Board in this case finds the November 2005 VA 
audiological examination to be more probative.  The 
explanation given by the November 2005 VA audiological 
examiner that the veteran's normal hearing bilaterally 19 
years post military separation indicates the absence of 
acoustic damage to the ears in service is persuasive.  
Conversely, the October 2005 VA examiner provides no basis 
for the examiner's opinion other than the history given by 
the veteran, which the Board does not find to be credible in 
light of the record, as discussed above.

Accordingly, service connection for tinnitus is not 
warranted.

B. Hypertension

In the instant case, the veteran's service medical records 
during his period of active duty do not indicate any 
diagnoses of or treatment for hypertension.  In July 1983, 
the veteran's blood pressure was noted to be 138/98, and 
130/86.  However, service medical records consistently 
indicate blood pressure readings of systolic pressure less 
than 160, and diastolic pressure less than 90.  On November 
1987 separation examination, the veteran was noted to have 
had a normal clinical evaluation of the vascular system, no 
hypertension was noted, and the veteran was noted to have had 
blood pressure reading of 118/78.  On November 1987 report of 
medical history, the veteran reported that he had never had 
high or low blood pressure.

Service examinations dated after the veteran's period of 
active duty service indicate that, on November 1991 service 
examination, the veteran was noted to have had a normal 
clinical evaluation of the vascular system, with no 
hypertension noted, and the veteran was noted to have had a 
blood pressure reading of 126/80.  On March 1997 examination, 
the veteran was noted to have had a normal clinical 
evaluation of the vascular system, no hypertension was noted, 
and the veteran was noted to have had blood pressure reading 
of 138/88.  On March 1997 report of medical history, the 
veteran reported a history of high blood pressure, and 
explained that elevated blood pressure had been noted, and 
that he was started on medication in March 1997.

Private medical treatment records dated from November 1989 to 
December 1997 do not indicate any diagnosis of hypertension, 
and such records consistently indicate blood pressure 
readings of systolic pressure less than 160 and diastolic 
pressure less than 90, except in November 1994 and April 
1995, at which times the veteran's diastolic pressure was 
noted to be 90.  January 2002 private medical treatment notes 
indicate a history of hypertension.

At his Board hearing in March 2008, the veteran testified 
that his COPD aggravated his hypertension, that he was told 
by a physician that attacks from his COPD caused his blood 
pressure to rise.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for hypertension, including as secondary to COPD.  
The evidence of record does not indicate that hypertension 
was incurred in service or within one year of service, or 
that hypertension was caused or aggravated by COPD.  Service 
medical records consistently indicate blood pressure readings 
of systolic pressure less than 160, and diastolic pressure 
less than 90, and, on November 1987 separation examination, 
the veteran was noted to have had a normal clinical 
evaluation of the vascular system, no hypertension was noted, 
the veteran was noted to have had blood pressure reading of 
118/78, and the veteran reported then that he had never had 
high or low blood pressure.  Post-service medical records do 
not indicate high blood pressure or a diagnosis of 
hypertension within one year of service, but rather indicate 
that he veteran was first diagnosed with and treated for high 
blood pressure in March 1997.

The Board notes the veteran's assertions that his COPD 
aggravates his hypertension by causing his blood pressure to 
rise, and that this has been told to him by medical 
professionals.  However, there is no medical opinion or other 
competent medical evidence of record indicating that 
hypertension was caused, aggravated, or otherwise is 
etiologically related to the veteran's service-connected 
COPD.

The Board also notes that there is no VA medical opinion of 
record regarding whether hypertension was caused, aggravated, 
or otherwise is etiologically related to the veteran's 
service-connected COPD.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4).  A medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) Contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (B) 
Establishes that the veteran suffered an event, injury or 
disease in service; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service or with another service-
connected disability.  Id.  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

However, the Board finds that remand for a VA examination to 
determine the nature and etiology of the veteran's 
hypertension is not warranted in this case.  First, with 
respect to any direct service connection claim, the record 
does not establish an in-service diagnosis of hypertension or 
diagnosis within one year of service, but rather contains no 
indication of hypertension until March 1997.  Second, with 
respect to the veteran's secondary service connection claim, 
the Board notes that the veteran is both service-connected 
for COPD, and has a current hypertension condition.  However, 
the record completely lacks any evidence indicating that 
hypertension "may be associated" with COPD, aside from the 
veteran's assertions.  Whether the veteran's hypertension is 
proximately due to or the result of COPD, or whether any 
increase in severity of hypertension is proximately due to or 
the result of COPD, are determinations that are medical in 
nature and require competent medical evidence.  Although the 
veteran may believe that he currently suffers hypertension 
related to his COPD, he is not competent to provide opinions 
that require medical knowledge.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  There is simply no medical evidence of record that 
suggests a nexus between the veteran's COPD and his 
hypertension.  As the objective medical information and 
evidence of record does not indicate in any way that the 
veteran's hypertension may be associated with either an 
established in-service condition or a service-connected 
disability, a remand for a VA medical nexus opinion is not 
warranted in the instant case.

Accordingly, service connection is not warranted for 
hypertension, including as secondary to COPD.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not applicable.


ORDER

1. Entitlement to service connection for tinnitus is denied.

2. Entitlement to service conditions for hypertension, to 
include as secondary to COPD, is denied.


REMAND

The veteran's claim for a lower back condition must be 
remanded for the following reasons.

The veteran was provided a VA opinion in July 2007 to 
determine the nature and etiology of any current lower back 
condition.  The VA exam miner, after reviewing the record, 
diagnosed the veteran as having lumbar degenerative disc 
disease, but opined that, based on the absence of any 
treating notes referable to his low back between 1982 and 
2004 to establish a nexus, the examiner could not express an 
opinion regarding is current condition as it related to his 
active military duty without resorting to speculation.

However, the record reflects that, on November 1987 
separation examination, the veteran reported a history of 
recurrent back pain.  Also, private medical treatment 
records, including those dated in August 1991, February 1994, 
and June 1994, and October 1997, indicate treatment for the 
back or lower back.  

In light of the above treatment records dated between 1982 
and 2004, and in light of the fact that the VA examiner's 
opinion was based on the absence of any treating notes 
referable to his low back between 1982 and 2004 to establish 
a nexus, the instant case must be remanded for an addendum 
opinion to the July 2007 VA examination, which involves a 
review of the record, including any treatment notes between 
1982 and 2004, to determine whether any current lower back 
condition is etiologically related to the veteran's period of 
service.

Finally, in the consolidated decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The veteran's claims file, including a 
copy of this REMAND, is to be referred 
to the examiner who completed the July 
2007 VA examination report.  If the 
examiner who completed the July 2007 VA 
examination report is not available, 
another physician with appropriate 
expertise may furnish the necessary 
review and opinion.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  Based on a review of the 
claims folder, which is specifically to 
include review of the November 1987 
separation examination and private 
medical treatment notes dated from 
January 1989 to February 2004, the 
examiner should express an opinion as 
to (1) the nature of any current lower 
back disorder, and (2) whether it is at 
least as likely as not (whether there 
is a 50 percent chance or more) that 
any such disorder was incurred or 
aggravated in service, or is otherwise 
etiologically related to the veteran's 
period of service in any way.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


